DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Response to Amendment
The objections to claims 5 and 23 are withdrawn in view of the amendments to the claims.
The rejections under 35 U.S.C. §112(a) of claims 1, 5-9, 12-15, and 18-27 are withdrawn in view of the amendments to claims 1, 5-9, 12-15, and 18-27.  
Examiner acknowledges the amendments to the claims received on 11/23/2021 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on page 10-14 in the filing on 11/23/2021 that the prior art Goyal does not teach “receiving an annotation ‘during a replay.’”

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 11/23/2021 is moot in view of new grounds of rejection necessitated by the applicant’s amendment.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the manual replay order" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that “manual” has been removed from the rest of the claims in this latest claim set, and it appears “manual” here is unintentional.  The Examiner interprets the limitation to mean “the replay order.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 9, 13-14, 19, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy et al., Patent Application Publication number US 20120231441 A1, (hereinafter “Parthasarathy”), in view of Harris et al., Patent Application Publication number US 20130120439 A1 (hereinafter “Harris”), in view of Latulipe et al., Patent Application Publication number US 20130145269 A1 (hereinafter “Latulipe”).
Claim 1:  Parthasarathy teaches “A computer storage medium including instructions (i.e. a computer readable storage medium as described further below has instructions stored thereon [Parthasarathy 0277]), which when executed by a computer, provide: 
a productivity application (i.e. notetaking application [Parthasarathy 0263]); 
(i.e. application module may be a web server processing requests [Parthasarathy 0067, Fig. 1]) for incrementally replaying content (Parthasarathy Fig. 37 elements for replaying content, 3710 through 3760) in a graphical user interface of the productivity application (Parthasarathy Fig. 37); and 
an incremental content replayer (i.e. play mode is used to play the notes page [Parthasarathy 0269), in communication with the productivity application via the application programming interface (application module, Parthasarathy Fig. 1), operative to: 
receive a selection of content in an area of interest in the graphical user interface (i.e. The user may select a… scribble cluster [Parthasarathy 0274]), wherein the selected content is comprised of a plurality of content elements (i.e. scribble cluster [Parthasarathy 0274] note: content elements correspond to scribbles or strokes.  Selected content in an area of interest correspond to a scribble cluster), and wherein each content element is assigned a z-order value corresponding to a position in a replay order of the selected content (i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271] note: Parthasarathy [0274] states “the user may play scribbles beginning with the user selected scribble (or scribble cluster). The corresponding time (relative to the recording start time) may be displayed. Scribbles corresponding to times…” This indicates that each scribble has a corresponding time-value; on a timeline, this time-value is a replay-order value, or z-order value.  Scribbles with time-values corresponds to a position in a replay order);
receive an indication of a starting point corresponding to a first position of the replay order (i.e. playback starts from the time the user selected by the user via the slider bar [Parthasarathy 0273] note: a slider notch on a slider bar indicates a starting point.  The time on the slider bar is a first position) via a replay options pane (i.e. playback of scribbles… menu with options… in the forward direction as well as in the reverse direction [Parthasarathy 0270]);
initiate a first replay of the selected content (i.e. playback of scribbles… menu with options… in the forward direction [Parthasarathy 0270]… scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]), wherein the first replay comprises continuous incremental display of the plurality of content elements (i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]) based on the replay order (i.e. playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]) and the z-order value assigned to each content element (i.e. the user may play scribbles beginning with the user selected scribble (or scribble cluster). The corresponding time (relative to the recording start time) may be displayed. Scribbles corresponding to times… [Parthasarathy 0274] note: the scribbles are played in the forward order, the selected replay order.  From “assigning,” above, each scribble has a time-value as an index, or z-order value.  Thus the replay of the scribbles is based on both a replay order (forward) and z-order value (time-values in the forward direction), wherein the continuous incremental display of the plurality of content elements comprises:
displaying at least a first content element associated with a first z-order value (i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271] note: when scribbles are played in the forward direction, they are played in time order.  The first image that is displayed when played in time order is the first image of the time-value z-orders) corresponding to the first position of the replay order (i.e. playback starts from the time the user selected by the user via the slider bar [Parthasarathy 0273]);…” 
Parthasarathy teaches selected content, and that scribbles can be played in the reverse direction, but does not explicitly teach “hiding at least the first content element while displaying at least a second content element associated with a second z-order value corresponding to a second position of the replay order;”
Harris teaches “receive an indication of a starting point corresponding to a first position of the replay order (i.e. As in FIG. 6A, the bold mark on timeline 625 may indicate the timestamp and/or frame identifier of the frame [Harris 0094]… user has applied the brush tool to draw a wide, curved line 635 [Harris 0093, Fig. 6A-6D]) via a replay options pane (i.e. FIG. 6C illustrates the invocation of a visual rewind operation (shown as the "rewind" element outlined in bold in tools area 602) [Harris 0095]);
initiate a first replay of the… content (i.e. FIG. 6C illustrates the invocation of a visual rewind operation (shown as the "rewind" element outlined in bold in tools area 602) [Harris 0095]), wherein the first replay comprises continuous incremental display of the plurality of content elements based on the replay order (i.e. application state corresponding to the nearest key frame that precedes the currently displayed frame in the original order of the sequence of frames [Harris 0049, Harris Fig. 6A-D] note: Harris Fig. 6C-6D shows curved line, element 635, being incrementally hidden as the frames are replayed backward.  The tick-mark on timeline, element 625, is sliding to the left, indicates the backward direction.  The second set of values is to the left of the slider notch, and the selected replay order is reverse) and the z-order value assigned to each content element (i.e. the frame identifier may include a frame number and/or a timestamp [Harris 0048] note: Harris [0004] teaches “each frame is associated with an identifier of the frame. The frame identifier may include a frame number and/or a timestamp” This indicates that each frame containing content has a corresponding replay-order value, e.g. timestamp.  According to Harris [0049], “application state corresponding to the nearest key frame that precedes the currently displayed frame in the original order of the sequence of frames.”  In a timestamp order, time-value is the basis for each frame as they are played.  In the reverse direction, the nearest sequentially preceding frame has a timestamp that is before the current frame’s timestamp.  This time-value is lower sequentially than the current frame.  Harris teaches playback in the reverse order in [0009]), wherein the continuous incremental display of the plurality of content elements comprises:
displaying at least a first content element associated with a first z-order value (Harris Fig. 6B-C shows element 635, a line drawn.  The top right portion of the line corresponds to a first content element.  The line is associated with the timeline slider 615.  From above, each frame in Harris is arranged in a sequential timeline order, or z-order) corresponding to the first position of the replay order (i.e. the bold mark on timeline 625 may indicate the timestamp and/or frame identifier of the frame [Harris 0094, Fig. 6B-C]); and 
hiding at least the first content element (Harris Fig. 6D shows the top right portion of the line hidden) while displaying at least a second content element (Harris Fig. 6D shows bottom left portion of the line displayed) associated with a second z-order value (Harris Fig. 6D shows that slider notch in timeline 615 has moved left.  A different position on the timeline corresponds to a second z-order value) corresponding to a second position (i.e. the bold mark on timeline 625 may indicate the timestamp and/or frame identifier of the frame [Harris 0094, Fig. 6B-C] note: the notch on the timeline is in a different position, indicating a second value of time) of the replay order (i.e. application state corresponding to the nearest key frame that precedes the currently displayed frame in the original order of the sequence of frames [Harris 0049, Harris Fig. 6A-D] note: Harris Fig. 6C-6D shows curved line, element 635, being hidden as the frames are replayed backward.  The tick-mark on timeline, element 625, is sliding to the left, indicates the backward direction.  The selected replay order is rewind, or reverse);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parthasarathy to include the feature of having the ability to incrementally hide scribbles, segments or strokes as disclosed by Harris.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide a partial undo operation, image editing variation previewing, and/or visually-driven editing script creation [Harris Abstract].”
Parthasarathy and Harris teach selected content and replay order positions.  Parthasarathy and Harris are silent regarding “during the first replay, receive an annotation to the selected content; and 
assign the annotation a third z-order value corresponding to a third position of the replay order based on a current position during the first replay, wherein a display state for the annotation during a subsequent replay is visible at the third position and hidden at other positions in the replay order.”
Latulipe teaches “during the first replay, receive an annotation to the… content (i.e. watching a video… might want to annotate the video… during the video… generate certain configured comments with a single key press, such as automatically generating and saving a "left turn" comment by pressing "L", or automatically generating and saving a "chirp" comment by pressing "C". Preferably, these configured automatically generated comments are capable of being user configured [Latulipe 0126]); and 
assign the annotation a third z-order value corresponding to a third position of the replay order based on a current position during the first replay (i.e. position of the comment is preferably saved such that the comment is presented to other users in that same position [Latulipe 0112]), wherein a display state for the annotation during a subsequent replay is visible at the third position and hidden at other positions in the replay order (i.e. When a user watches a video… comments associated with that video are displayed during playback… video playback is paused when a point… associated with a comment is reached. In at least some implementations, even though point comments are only associated with a single point in time, they may be displayed for a longer duration, such as, for example, for a period of time prior to and/or subsequent to the point in time they are associated with, which period of time may be preconfigured and/or determined/modified based on an overall length of the video [Latulipe 0115]… posted comments can be associated with either a single point in time (or frame) of a video [Latulipe 0111] note: a comment associated at a single point in time in a video is shown and the video is paused.  When the video continues, the point in time shown on the screen is no longer associated with the comment, and it is not displayed.  Secondly, Latulipe discloses displaying comments for a period of time.  This indicates that the comments are temporarily shown, and are hidden at some other positions in the video).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Parthasarathy and Harris to include the feature of having the ability to add annotations during a replay as disclosed by Latulipe.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “for improvement in collaborative video annotation [Latulipe 0009].”

Claim 5: Parthasarathy, Harris, and Latulipe teach all the limitations of claim 1, above.  Parthasarathy teaches “wherein the plurality of content elements are grouped according to a smart grouping into characters (i.e. electronic handwritten input comprising a plurality of scribbles is received from a user. The scribbles may be automatically clustered into scribble clusters [Parthasarathy 0013]).”

Claim 6: Parthasarathy, Harris, and Latulipe teach all the limitations of claim 1, above.  Parthasarathy teaches “wherein the graphical user interface is further operable to display replay commands that are selectable (i.e. the play/pause button 3710 is used to play the recorded scribble [Parthasarathy 0269]) to receive an indication of the starting point (i.e. playback starts from the time the user selected by the user via the slider bar [Parthasarathy 0273]) and a replay mode (i.e. the play mode is used to play the notes page [Parthasarathy] 0269).”

Claim 9: Parthasarathy, Harris, and Latulipe teach a method for incrementally replaying content in a graphical user interface (i.e. a process involving playing back handwritten electronic input [Parthasarathy 0276]), comprising steps to perform operations corresponding to the computer storage medium of claim 1, therefore it is rejected under the same rationale.

Claim 13:  Parthasarathy, Harris, and Latulipe teach all the limitations of claim 9, above.  Parthasarathy teaches “further comprising: parsing the selected content in the area of interest and counting the plurality of content elements to provide a range of replay (i.e. a user selection (indication) of a point in the input area… a scribble or scribble cluster nearest to the point is identified. Scribbles are played back beginning with the scribble(s) in the identified scribble cluster [Parthasarathy 0276])… are subsequently displayed in playback mode [Parthasarathy 0271]… at the start, the end state is shown [Parthasarathy 0269] note: Parthasarathy analyzes the selected area to determine a beginning, an ending, and a sequential order.  This analysis and determination has the equivalence to parsing and counting for providing a range of replay).”  

Claim 14:  Parthasarathy, Harris, and Latulipe teach all the limitations of claim 13, above.  Parthasarathy teaches “further comprising: 
displaying a replay functionality in the graphical user interface (i.e. play or pause button 3710 [Parthasarathy Fig. 37]) according to the range of replay (i.e. slider bar 3730 [Parthasarathy Fig. 37] note: this depicts a starting point and an ending point, thus depicting a range), the replay functionality operable to receive the indication of the starting point (i.e. playback starts from the time the user selected by the user via the slider bar [Parthasarathy 0273]) and a replay mode (i.e. the play mode is used to play the notes page [Parthasarathy] 0269).”

Claim 21 is reordered for clarity and consistency in this office action

Claim 21: Parthasarathy, Harris, and Latulipe teach a system for incrementally replaying content in a graphical user interface (i.e. an information sharing system [Parthasarathy Abstract]), comprising: at least one processing unit (i.e. processor [Parthasarathy 0277]); and 
at least one memory storing computer-executable instructions that when executed by the at least one processing unit cause the system (i.e. a computer readable storage medium… instructions when executed by a processor cause the processor to perform the operations [Parthasarathy 0277]) to perform operations corresponding to the computer readable storage medium of claim 1, therefore it is rejected under the same rationale.

Claim 19: Parthasarathy, Harris, and Latulipe teach all the limitations of claim 21, above.  Parthasarathy teaches “the computer-executable instructions further causing the system to: 
initiate a second replay of the identified content, wherein the second replay comprises continuous incremental display of the plurality of content elements based on a forward replay mode (i.e. by clicking play… scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]), comprising: 
identifying the lowest z-order value associated with the one or more of the plurality of content elements currently displayed in the area of interest (i.e. scribble playback may start from the selected scribble timeline [Parthasarathy 0274] note: this indicates that a starting point is identified.  As shown above, each scribble has a corresponding time-value.  Playback in the forward direction increases the time-value, thus the starting point is identified to have the lowest z-order value); and 
incrementally changing each content element having a z-order value higher than the identified lowest z-order value (i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]  this indicates playback in the forward-in-time direction (as the time-value gets larger), and sequentially displayed) from a hidden display state to a visible display state (i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]) until the end of the identified content to be replayed is encountered (Parthasarathy Fig. 37 shows an end time at the end of the timeline.  The end of the content is at least until the end of the selected content).”

Claim 22:  Parthasarathy, Harris, and Latulipe teach all the limitations of claim 21, above.  Harris teaches “the computer-executable instructions further causing the system to: initiate a second replay of the identified content, wherein the second replay comprises continuous incremental display of the plurality of content elements based on a backward replay mode (i.e. in response to receiving input indicating the invocation of a visual rewind operation in the image editing application [Harris 0009]), comprising: 
identifying the highest z-order (i.e. determining the frame identifier of the frame being displayed [Harris 0048] note: the currently displayed frame has the highest z-order value) value (i.e. the frame identifier may include a frame number and/or a timestamp [Harris 0048] note: on page 13 of the filing on 9/11/2019, Applicant defines “back-to-front z-order” as “a sequence hierarchy, or order, by which the content elements are displayed during a playback of the content.”  Harris teaches a sequence hierarchy in [0043] in “a sequence of frames.”  The order of arrangement is important because playback out of order loses the meaning and intent of the content.  Thus, according to Cambridge dictionary, the content is also arranged hierarchically.  Secondly, Applicant further states “a replay-order value is assigned to each content element.”  Harris [0004] teaches “each frame is associated with an identifier of the frame. The frame identifier may include a frame number and/or a timestamp” This indicates that each frame containing content has a corresponding replay-order value, e.g. timestamp.  Lastly, Applicant states in the same filing “for a backward replay, including a rewind function, the system starts with a higher replay-order value and displays content items in the selected area of interest having respective sequentially lower replay-order values.”  According to Harris [0049], “application state corresponding to the nearest key frame that precedes the currently displayed frame in the original order of the sequence of frames.”  In a timestamp order, time-value is the basis for each frame as they are played.  In the reverse direction, the nearest sequentially preceding frame has a timestamp that is before the current frame’s timestamp.  This time-value is lower sequentially than the current frame.  Harris teaches playback in the reverse order in [0009].  Thus, all the requirements for a “z-order” are met.) associated with one or more of the plurality of content elements currently displayed in the area of interest (i.e. the frame identifier of each frame [Harris 0048]); and 
incrementally hiding each content element having the identified highest z-order value and a z-order value lower than the identified highest z-order value (i.e. application state corresponding to the nearest key frame that precedes the currently displayed frame in the original order of the sequence of frames [Harris 0049]) from display in the graphical user interface until the starting point is encountered (Harris Fig. 6C-6D shows curved line, element 635, being hidden as the frames are replayed backward.  The tick-mark on timeline, element 625, is sliding to the left, indicates the backward direction.  The left-most position in the timeline is the furthest position to the left, that the tick-mark can be moved; and indicates the starting position.  To support this, Harris indicates that this position is before the curved line is drawn (i.e. FIG. 6A illustrates… In this example, since no image editing operations have been performed [Harris 0092, Fig. 6A])).”
One would have been motivated to combine Parthasarathy, Harris, and Latulipe, before the effective filing date of the invention because it provides the benefit “to provide a partial undo operation, image editing variation previewing, and/or visually-driven editing script creation [Harris Abstract].”

Claim 23: Claim 23 is similar in content and in scope to claim 5, thus it is rejected under the same rationale.

Claim 24:  Parthasarathy, Harris, and Latulipe teach all the limitations of claim 1, above.  Parthasarathy teaches “the incremental content replayer further operative to: 
initiate a second replay of the selected content, wherein the second replay comprises continuous incremental display of the plurality of content elements based on a forward replay mode (i.e. by clicking play… scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]), comprising: 
identifying the lowest z-order value associated with the one or more of the plurality of content elements currently displayed (i.e. scribble playback may start from the selected scribble timeline [Parthasarathy 0274] note: this indicates that a starting point is identified.  As shown above, each scribble has a corresponding time-value.  Playback in the forward direction increases the time-value, thus the starting point is identified to have the lowest z-order value); and 
incrementally changing each content element having a z-order value higher than the identified lowest z-order value (i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]  this indicates playback in the forward-in-time direction (as the time-value gets larger), and sequentially displayed) to a visible display state (i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]) until an end of the selected content to be replayed is encountered (Parthasarathy Fig. 37 shows an end time at the end of the timeline.  The end of the content is at least until the end of the selected content).”

Claim 25:  Parthasarathy, Harris, and Latulipe teach all the limitations of claim 1, above.  Harris teaches “the incremental content replayer further operative to: 
initiate a second replay of the content, wherein the second replay comprises continuous incremental display of the plurality of content elements based on a backward replay mode (i.e. in response to receiving input indicating the invocation of a visual rewind operation in the image editing application [Harris 0009]), comprising: 
identifying the highest z-order (i.e. determining the frame identifier of the frame being displayed [Harris 0048] note: the currently displayed frame has the highest z-order value) value (i.e. the frame identifier may include a frame number and/or a timestamp [Harris 0048] note: on page 13 of the filing on 9/11/2019, Applicant defines “back-to-front z-order” as “a sequence hierarchy, or order, by which the content elements are displayed during a playback of the content.”  Harris teaches a sequence hierarchy in [0043] in “a sequence of frames.”  The order of arrangement is important because playback out of order loses the meaning and intent of the content.  Thus, according to Cambridge dictionary, the content is also arranged hierarchically.  Secondly, Applicant further states “a replay-order value is assigned to each content element.”  Harris [0004] teaches “each frame is associated with an identifier of the frame. The frame identifier may include a frame number and/or a timestamp” This indicates that each frame containing content has a corresponding replay-order value, e.g. timestamp.  Lastly, Applicant states in the same filing “for a backward replay, including a rewind function, the system starts with a higher replay-order value and displays content items in the selected area of interest having respective sequentially lower replay-order values.”  According to Harris [0049], “application state corresponding to the nearest key frame that precedes the currently displayed frame in the original order of the sequence of frames.”  In a timestamp order, time-value is the basis for each frame as they are played.  In the reverse direction, the nearest sequentially preceding frame has a timestamp that is before the current frame’s timestamp.  This time-value is lower sequentially than the current frame.  Harris teaches playback in the reverse order in [0009].  Thus, all the requirements for a “z-order” are met.) associated with one or more of the plurality of content elements currently displayed (i.e. the frame identifier of each frame [Harris 0048]); and 
incrementally changing each content element having the identified highest z-order value and a z-order value lower than the identified highest z-order value (i.e. application state corresponding to the nearest key frame that precedes the currently displayed frame in the original order of the sequence of frames [Harris 0049]) to a hidden display state until the starting point of the selected content to be replayed is encountered (Harris Fig. 6C-6D shows curved line, element 635, being hidden as the frames are replayed backward.  The tick-mark on timeline, element 625, is sliding to the left, indicates the backward direction.  The left-most position in the timeline is the furthest position to the left, that the tick-mark can be moved; and indicates the starting position.  To support this, Harris indicates that this position is before the curved line is drawn (i.e. FIG. 6A illustrates… In this example, since no image editing operations have been performed [Harris 0092, Fig. 6A])).”  
One would have been motivated to combine Parthasarathy, Harris, and Latulipe, before the effective filing date of the invention because it provides the benefit “to provide a partial undo operation, image editing variation previewing, and/or visually-driven editing script creation [Harris Abstract].”

Claim 26: Claim 26 is similar in content and in scope to claim 13, thus it is rejected under the same rationale.

Claims 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy, in view of Harris, in view of Latulipe, in view of Spielberg, Patent Application Publication number US 20020129057 A1 (hereinafter “Spielberg”).
Claim 7:  Parthasarathy, Harris, and Latulipe teach all the limitations of claim 1, above.  Parthasarathy does not teach “wherein the replay command user interface elements are displayed proximate to the area of interest.”
Spielberg teaches “wherein the replay command user interface elements are displayed proximate to the area of interest (player shown in Spielberg Fig. 1, element 112 is encapsulated in a user interface element known in the arts as a window.  One skilled in the art would know that windows are movable, and can be moved to any proximity to the area of interest).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Parthasarathy, Harris, and Latulipe to include the feature of having the ability to move the playback controls as disclosed by Spielberg.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “allow users to review and add any number of annotations (i.e. add comments) to a digital document such as movie scripts, books, etc. from anywhere in the world [Spielberg Abstract].”

Claim 8:  Parthasarathy, Harris, and Latulipe teach all the limitations of claim 6, above.  Spielberg teaches “wherein the replay command user interface elements include: a scrub bar (scrubber bar in Spielberg Fig. 1, element 112); a play/pause command button (play, stop buttons shown in Spielberg Fig. 1, element 112); a rewind command button (rewind button shown in Spielberg Fig. 1, element 112); and a fast forward command button (fast forward button shown in Spielberg Fig. 1, element 112).”
One would have been motivated to combine Parthasarathy, Harris, Latulipe, and Spielberg before the effective filing date of the invention because it provides the benefit to “allow users to review and add any number of annotations (i.e. add comments) to a digital document such as movie scripts, books, etc. from anywhere in the world [Spielberg Abstract].”

Claim 15:  Parthasarathy, Harris, and Latulipe teach all the limitations of claim 14, above.  Parthasarathy does not teach “wherein the replay functionality is displayed in the graphical user interface proximate to the area of interest and includes a scrub bar indicating the starting point relative to the range of replay.”
Spielberg teaches “wherein the replay functionality is displayed in the graphical user interface proximate to the area of interest (player shown in Spielberg Fig. 1, element 112 is encapsulated in a user interface element known in the arts as a window.  One skilled in the art would know that windows are movable, and can be moved to any proximity to the area of interest) and includes a scrub bar indicating the starting point relative to the range of replay (Spielberg Fig. 1 depicts the starting point with the scrubber bar).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Parthasarathy, Harris, and Latulipe to include the feature of having the ability to move the playback controls as disclosed by Spielberg.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “allow users to review and add any number of annotations (i.e. add comments) to a digital document such as movie scripts, books, etc. from anywhere in the world [Spielberg Abstract].”

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy, in view of Harris, in view of Latulipe, in view of Goyal, Patent Application Publication number US 20150339282 A1 (hereinafter “Goyal”).
Claim 12:  Parthasarathy, Harris, and Latulipe teach all the limitations of claim 9, above.  Parthasarathy teaches selected content.  Parthasarathy, Harris, and Latulipe are silent regarding “wherein changes to display properties of the… content are excluded from the z-order.”
Goyal teaches “wherein changes to display properties of the… content (i.e. allow the user to modify text within the document [Goyal 0065] note: modifying text includes modifying size/color/font) are excluded from the z-order (i.e. if the document is altered within the document view area of the timeline interface, the document management system can store the corresponding changes and modify the timeline interface accordingly [Goyal 0066] note: instant application specification paragraph 0040 states  “when the display property changes are excluded from the z-order, objects that are made visible will be displayed with their last-applied display properties.”  To be included in the z-order, any editing would be the most recent, and recorded at the end of the order.  Goyal 0066 teaches a means of editing within the timeline, i.e. excluded from the z-order, such that when the timeline is played back, the edit is displayed at that point in the timeline.  Thus, the objects that are made visible will be displayed with their last-applied display properties).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Parthasarathy, Harris, and Latulipe to include the feature of having the ability to exclude content from the replay order as disclosed by Goyal.  


Claim 20:  Parthasarathy, Harris, and Latulipe teach all the limitations of claim 21, above.  Parthasarathy, Harris, and Latulipe are silent regarding “wherein the new content elements are annotations whose display states are hidden except at the current position of the manual replay order.”
Goyal teaches “wherein the new content elements are annotations whose display states are hidden except at the current position of the manual replay order (i.e. user comments discussing the first state of the document are displayed in conjunction with the first state of the document, and user comments discussing the second state of the document are displayed in conjunction with the second state of the document [Goyal 0072].  Goyal Fig. 3D, element 306 shows comments in a first state of the document, and then in Fig. 3E shows a second state.  The comments made in the first state, Fig. 3D, of the document have been hidden in Fig. 3E).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Parthasarathy, Harris, and Latulipe to include the feature of having the ability to hide annotations as disclosed by Goyal.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit so that “Reviewers can quickly and easily follow the lifecycle of the document based on the information presented in the interactive timeline [Goyal Abstract].”

Claims 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy, in view of Harris, in view of Latulipe, in view of Gulezian et al., Patent Application Publication number US 20150324438 A1 (hereinafter “Gulezian”).
Claim 18:  Parthasarathy, Harris, and Latulipe teach all the limitations of claim 22, above.  Parthasarathy, Harris, and Latulipe do not teach “wherein incrementally hiding each content element having the identified highest z-order value and a z-order value lower than the identified highest z-order value from display in the graphical user interface applies a reduced visibility effect to the hidden content elements.”
Gulezian teaches “wherein incrementally hiding each content element having the identified highest z-order value and a z-order value lower than the identified highest z-order value from display in the graphical user interface applies a reduced visibility effect to the hidden content elements (i.e. the content layer can include actions, such as fade, dissolve, or the like [Gulezian 0055]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Parthasarathy, Harris, and Latulipe to include the feature of having the ability to add visual effects as disclosed by Gulezian.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “there exists a need for new and improved techniques for translating source content into a specific format that is desired by a user while still limiting how the user can interact with the content [Gulezian 0001].”

Claim 27: Claim 27 is similar in content and in scope to claim 18, thus it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moran et al. (US 6332147 B1) listed on 892 is related to user interfaces and playback of recorded sessions on presentation media, specifically in a whiteboard application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171